In a proceeding to stay arbitration, Daisy Franklin appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Lonschein, J.), dated May 2,1980, as, upon an agreed statement of facts, granted the petitioner’s application upon condition (1) that petitioner pay appellant $500 and (2) that petitioner serve a notice of appear*595anee in the underlying tort action. Appeal dismissed, with $50 costs and disbursements to petitioner. The appellant waived the right to appeal by accepting payment of the $500 and retaining the notice of appearance served pursuant to the judgment appealed from (see Gohery v Spartan Concrete Corp., 85 AD2d 678; P.H. C. Inc. v Wolf, 24 AD2d 769). Weinstein, J. P., O’Connor, Bracken and Rubin, JJ., concur.